—Appeal by defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered February 3, 1992, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record amply demonstrates that the defendant knowingly, intelligently, and voluntarily waived his rights (see, People v Harris, 61 NY2d 9). Having negotiated the sentence that was subsequently imposed, the defendant cannot now challenge that sentence as excessive (see, People v Kazepis, 101 AD2d 816). Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.